Filed 3/9/21 P. v. Baca CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C089946

                    Plaintiff and Respondent,                                    (Super. Ct. No. 17FE005228)

           v.

 JAMES MARTIN BACA,

                    Defendant and Appellant.




         This case involves the fatal shooting of Rebecca Temme’s former girlfriend
Leonora Montoya, during an armed robbery of Montoya and surviving victim Katherine
Archuleta, perpetrated by Temme and her then-boyfriend, defendant James Baca.
         On appeal, defendant contends his convictions for murder and robbery, as well as
the true finding on the felony-murder special circumstance, must be reversed for
insufficient evidence. He further contends the trial court erred in excluding the details of




                                                             1
Archuleta’s prior convictions, and character evidence related to Archuleta’s credibility.
We disagree and affirm.1
                   FACTUAL AND PROCEDURAL BACKGROUND
         We only recite the facts and procedural detail necessary to the resolution of this
appeal. Additional information relevant to the claims raised on appeal is discussed
below.
         The Robbery and Murder
         In March 2017 Temme was dating defendant, who was a tattoo artist and drug
dealer. Temme and Montoya, who was Temme’s former girlfriend, assisted defendant in
selling drugs. Defendant always carried a loaded gun for protection. In March 2017, he
carried a .45 caliber handgun.
         On March 18, 2017, Temme and Montoya got into a heated argument in the
presence of defendant and Temme’s aunt, Melodie Clark.2 Immediately after Montoya
left the area, Temme said, “I am going to kill that bitch.” Defendant replied, “Baby, we
can make that happen,” and then pulled a gun from his waistband.3 Thereafter, Clark,




1 We affirmed codefendant Temme’s conviction on September 24, 2020. (See People v.
Temme (Sept. 24, 2020, C089885) [nonpub. opn.].)
2 Three days earlier, Temme sent defendant a text message that read: “This bitch is
really fucking pushing me so just know I do love you and I’m so sorry that shits been
crazy tonight, but I’m beyond . . . good and I’m not about to be in this car with her
anymore I’ll do something stupid.” It is unclear from the record whether Temme was
referring to Montoya in this message.
3 On March 6, 2017, Montoya sent defendant a message on Facebook indicating that she
thought it was great that he and Temme were friends but noted that Temme was her
“wife.” In response, defendant said that he did not want to have sex with Temme,
explaining that he did not “love her like that” and would not disrespect Montoya. During
their exchange of messages, defendant told Montoya that he “sell[s] drugs [and] shoot[s]
people.”

                                               2
who was Montoya’s friend, warned her to stay away from Temme, explaining that
defendant had a gun and that he and Temme might do something to her.
       The next morning, Montoya hung out with her friend, Archuleta. They drank
alcohol, used drugs together, and talked about Montoya being on the “outs” with Temme.
At one point, Archuleta mentioned that she wanted a tattoo. In response, Montoya
indicated that defendant was a good tattoo artist and showed her some photographs of his
work. When Montoya called Temme, she was told that the tattoo Archuleta wanted
would cost $30. Thereafter, Montoya contacted Temme, who arranged for defendant to
give Archuleta a tattoo and to sell Montoya and/or Archuleta drugs.
       Later that day, Montoya drove Archuleta and her friend, Ikon, to a gas station to
meet up with Temme and defendant. They arrived around 8:30 p.m. Temme approached
Montoya’s car and said that defendant would not give Archuleta a tattoo because
Montoya and Archuleta “weren’t supposed to bring anybody with [them].” After
Montoya dropped Ikon off at a nearby convenience store, she drove to a different gas
station and picked Temme and defendant up. At the direction of Temme, Montoya
eventually drove the group to defendant’s motel room at the Surf Motel in Sacramento.
They arrived at 9:07 p.m.
       Defendant entered the motel room first, followed in order by Temme, Archuleta,
and Montoya. After Montoya entered the room and sat down in a chair, Temme closed
the door. As soon as the door was shut, defendant pulled out a gun, pointed it in the
direction of Montoya and Archuleta, and ordered them to place their cell phones on the
table. According to Archuleta, Temme did not seem surprised by defendant’s actions.
       After Archuleta placed her cell phone on the table, Temme said, “car key,” which
defendant repeated as he approached Montoya with his gun pointed at her. As Montoya
started to speak, defendant shot her in the face. Temme and defendant immediately went
through Montoya’s pockets. When defendant turned and looked at Archuleta, she gave
him all the money she had. Temme or defendant grabbed Archuleta’s cell phone and

                                            3
they fled the murder scene in Montoya’s car. At defendant’s direction, Temme drove to
the San Francisco Bay Area. According to Archuleta, Montoya did not do anything to
provoke the shooting.
       Apprehension of Defendant and Temme
       The following morning, Archuleta spoke with homicide detectives from the
Sacramento County Sheriff’s Department about the shooting. Around 5:10 p.m., a
detective with that department spotted Montoya’s car in Redwood City; Temme was
driving and defendant was riding in the front passenger seat. When a Redwood City
police officer attempted to stop the car, Temme sped off. A high-speed chase ensued,
during which defendant threw a cell phone out the window. When Temme’s path was
blocked by a patrol car, defendant and Temme got out of Montoya’s car and fled on foot.
They were apprehended shortly thereafter. A loaded firearm magazine was found on
defendant’s person and a loaded handgun was found along the route defendant had taken
while fleeing on foot. Three cell phones were found in the back of Montoya’s car.
       The Investigation
       When homicide detectives responded to the scene of the shooting, Montoya was
slumped over in a chair holding a closed pocketknife in her right hand. An autopsy
revealed that she died of a single gunshot to the head. A .45 caliber spent bullet casing
was found in the motel room. A firearms expert determined that the casing and the bullet
that killed Montoya had been fired from the gun found when defendant and Temme were
apprehended.
       A review of security camera footage revealed that defendant, Temme, Montoya,
and Archuleta arrived at the Surf Motel in Montoya’s car at 9:07 p.m. on the evening of
the shooting. Montoya, who was the last person to enter defendant’s motel room, entered
the room at 9:08 p.m. Less than a minute after Temme closed the door, defendant and
Temme left the room and fled the area in Montoya’s car. At 11:27 p.m., defendant sent a
text message to someone using the name “Los Cervantes” indicating that he needed help

                                             4
“really bad.” The following afternoon, defendant sent another text message to Los
Cervantes stating that he needed “plates.”
      During a jail visit following the shooting, Temme admitted to Clark (her aunt) that
she took everything Montoya had on her person, including her car key. Temme also said
that she loved defendant and that Archuleta was only alive because she had instructed
defendant not to harm her. As for Montoya, Temme stated, “I don’t give a shit about that
bitch. Fuck her.”
      In late April 2019 Temme passed two notes to other inmates, instructing them to
warn Archuleta that she was aware Archuleta intended on testifying against her and
defendant, and that she would be “catching up with [Archuleta] real soon.” Temme
referred to Archuleta as a “lame snake ass snitching ass bitch” and stated that she would
be “gunnin” for Archuleta.4 Beginning on May 1, 2019, Archuleta testified as a
prosecution witness. At that time, Archuleta was in custody for a felony she committed
in 2018.
      Defendant’s Testimony
      Defendant testified at trial; he claimed he shot Montoya in self-defense during a
drug deal gone bad. He denied that the shooting occurred during a robbery of Montoya
and Archuleta.
      Defendant gave the following account of the shooting and the events leading up to
the shooting: In the early evening of March 19, 2017, Temme told him that she had
arranged a drug deal with Montoya and for him to give another person a tattoo. When he
and Temme met Montoya at a gas station, he became upset and walked away because he
thought he was being set up, as he believed the two people with Montoya (i.e., Archuleta




4 The letters were written by “Harliquinn Baby Girl” and “B.G.” Temme went by the
nickname “Baby Girl.”

                                             5
and Ikon) were men.5 After Montoya dropped Ikon off, she and Archuleta met up with
defendant and Temme at a different gas station. At Temme’s direction, Montoya
eventually drove the group to defendant’s motel room at the Surf Motel. Defendant
entered the room first followed by Temme, who stood in the doorway. Although
defendant was still worried that he was being set up, he weighed out some drugs and then
started setting up his tattoo equipment. At that moment, Archuleta entered the room,
threw $30 on the bed, and grabbed the drugs. Montoya then entered the room and
Temme closed the door. Montoya sat down in a chair and said, “Break yourself,” which
defendant understood to mean “give up what you got.” Montoya then reached toward her
right side and started to stand up. Because defendant believed that she was trying to rob
and kill him, he immediately pulled out his gun and shot her. Defendant then grabbed his
tattoo equipment, the $30 Archuleta had thrown on the bed for the drugs, and the key to
Montoya’s car, which was on a table. He and Temme then fled to the San Francisco Bay
Area in Montoya’s car. Temme drove and he sat in the front passenger seat.
        As for his apprehension the next day, defendant explained that a high-speed car
chase ensued after he instructed Temme to “get out of there” when police officers started
to follow them. He further explained that he fled on foot from the pursuing officers after
Temme stopped Montoya’s car. He admitted that he tossed his gun during the foot chase
because it was “slowing [him] down.”
        Charges, Verdicts, and Sentencing
        In January 2018 the People charged defendant with two counts of robbery with
gun enhancements (Pen. Code, §§ 211, 12022.53, subd. (c), (d))6, one count of first



5 During his testimony, defendant explained that he had been the victim of two attempted
robberies during drug deals. In one of those incidents, he was shot in the leg and one of
his friends was shot and killed. In the other incident, he was shot in the ankle.
6   Undesignated statutory references are to the Penal Code.

                                             6
degree murder (§ 187, subd. (a)),7 with the special circumstance that the murder was
committed during the commission of a robbery (§ 190.2, subd. (a)(17)(A)), as well as a
gun enhancement for discharging a firearm and causing the death of another (§ 12022.53,
subd. (d)) and being a felon in possession of a firearm (§ 29800). Defendant had
previously suffered a strike.
       In May 2019 a jury found defendant guilty on all counts and found true the felony-
murder special circumstance allegation as well as the firearm enhancement allegations.
The trial court sentenced defendant to an aggregate term of life without the possibility of
parole (LWOP) plus 58 years four months in state prison: LWOP for the murder of
Montoya, 25 years to life for the associated firearm enhancement, consecutive 12-year
terms for the robbery convictions with additional 20- and 25-year terms for the gun
enhancements on the respective counts, with the robbery of Montoya and associated (25-
year) gun enhancement stayed pursuant to section 654, and a consecutive term of 16
months for being a felon in possession of a firearm.
                                      DISCUSSION
                                             I
                                Sufficiency of the Evidence
       Defendant contends his convictions for the robbery of both victims and his
conviction for felony murder with special circumstances must be reversed for insufficient
evidence. We disagree.




7 “Murder is the unlawful killing of a human being . . . with malice aforethought.”
(§ 187, subd. (a).) “All murder that is perpetrated by . . . willful, deliberate and
premeditated killing . . . or that is committed in the perpetration of, or attempt to
perpetrate” certain specified felonies, including robbery, “is murder of the first degree.”
(§ 189, subd. (a).) “Felony murder and premeditated murder are not distinct crimes, and
need not be separately pleaded.” (People v. Nakahara (2003) 30 Cal. 4th 705, 712.)

                                             7
       A. Standard of Review and Relevant Statutes
       “ ‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ [Citation.] We determine ‘whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.’
[Citation.] In so doing, a reviewing court ‘presumes in support of the judgment the
existence of every fact the trier could reasonably deduce from the evidence.’ ” (People v.
Edwards (2013) 57 Cal. 4th 658, 715 (Edwards).)
       “ ‘The same standard of review applies to cases in which the prosecution relies
primarily on circumstantial evidence and to special circumstance allegations. [Citation.]
“[I]f the circumstances reasonably justify the jury’s findings, the judgment may not be
reversed simply because the circumstances might also reasonably be reconciled with a
contrary finding.” [Citation.] We do not reweigh evidence or reevaluate a witness’s
credibility.’ ” (People v. Houston (2012) 54 Cal. 4th 1186, 1215 (Houston).)
       The jury is entitled to draw reasonable inferences based on the evidence (People v.
Livingston (2012) 53 Cal. 4th 1145, 1166), and we must accept all logical inferences the
jury might have drawn from the evidence, even if we would have concluded otherwise
(People v. Salazar (2016) 63 Cal. 4th 214, 242). “ ‘Although it is the jury’s duty to acquit
a defendant if it finds the circumstantial evidence susceptible of two reasonable
interpretations, one of which suggests guilt and the other innocence, it is the jury, not the
appellate court that must be convinced of the defendant’s guilt beyond a reasonable
doubt. [Citation.]’ ” (People v. Zamudio (2008) 43 Cal. 4th 327, 357-358.) “A reversal
for insufficient evidence ‘is unwarranted unless it appears “that upon no hypothesis



                                              8
whatever is there sufficient substantial evidence to support” ’ the jury’s verdict.” (Id. at
p. 357.)

       B. Robbery
       Robbery is the “taking of personal property in the possession of another, from
[her] person or immediate presence, and against [her] will, accomplished by means of
force or fear” (§ 211), and with the intent to permanently deprive the person of the
property. (People v. Marshall (1997) 15 Cal. 4th 1, 34.) “Robbery . . . has not occurred
unless property was taken from the person’s immediate presence and the defendant used
force or fear to take the property or to prevent the person from resisting.” (People v.
Scott (2009) 45 Cal. 4th 743, 749.)
       For a taking to constitute robbery, “the evidence must show that the requisite
intent to steal arose either before or during the commission of the act of force. [Citation.]
‘[I]f the intent arose only after the use of force against the victim, the taking will at most
constitute a theft.’ ” (Marshall, supra, 15 Cal.4th at p. 34.)
       Defendant first contends there was insufficient evidence he intended to
permanently deprive the victims of their property. He adds there was insufficient
evidence that any intent to steal from the victims arose either before or during the
demonstration of force. We disagree.
       To support his contention, defendant argues the evidence admitted at trial could be
construed as an intent to separate the victims from their property only temporarily. This,
he argues, is a “logical” inference from the evidence. Based on his view of the evidence,
defendant surmises the phones were taken from the victims so they could not use them to
call for help, and the car was taken only to get away from the crime scene. He further
argues it would be “illogical” for him to steal a cell phone when he had a functioning cell
phone of his own.
       As we have explained, our task is to review the entire record in the light most
favorable to the judgment, and we must presume “ ‘in support of the judgment the

                                               9
existence of every fact the trier could reasonably deduce from the evidence.’ ” (Edwards,
supra, 57 Cal.4th at p. 715.) The judgment may not be reversed simply because the
circumstances might also reasonably be reconciled with a contrary finding. (Houston,
supra, 54 Cal.4th at p. 1215.) “[I]f the evidence is such that rational people could reach
conflicting conclusions, there is by definition substantial evidence to support the
judgment.” (People v. Riley (2015) 240 Cal. App. 4th 1152, 1166.)

       Here, there was ample evidence from which a reasonable jury could conclude that
defendant, with help from Temme, intended before beginning the robbery to permanently
deprive the victims of their property. We have detailed the evidence presented at trial
that showed defendant and Temme lured Montoya and Archuleta to defendant’s motel
room under the pretense that he would give Archuleta a tattoo and sell Montoya and/or
Archuleta drugs. Inside the room, defendant immediately pulled out a gun and demanded
the victims’ cell phones. Then Temme ordered Montoya to hand over her car key while
defendant had Montoya at gunpoint, and defendant shot Montoya before she even had a
chance to comply. After Montoya was shot, Temme expressed no surprise, but instead
immediately went through Montoya’s pockets and took items including her car key.
       Following the shooting, Archuleta gave defendant all of her money, either Temme
or defendant took Archuleta’s cell phone, and Temme and defendant fled the scene and
left town in Montoya’s car. Finally, defendant and Temme attempted to evade police
officers the following day both while driving and on foot. Temme told Clark during a jail
visit that Archuleta was only alive because she had told defendant not to harm her--which
there is no evidence happened at the time of the robbery, suggesting an earlier plan.
From all the evidence, a reasonable inference certainly arises that defendant planned with
Temme to rob Montoya and Archuleta in an armed ambush that would involve physical
violence. Taken as a whole, defendant’s conduct before, during, and after the crimes
supports his robbery convictions. A rational trier of fact could find him guilty of this
crime beyond a reasonable doubt.

                                             10
       C. Felony Murder, Special Circumstances
       “The robbery-murder special circumstance applies to a murder ‘committed while
the defendant was engaged in . . . the commission of, [or] attempted commission of
robbery.’ (§ 190.2, subd. (a)(17)(A).) ‘[T]o prove a felony-murder special-circumstance
allegation, the prosecution must show that the defendant had an independent purpose for
the commission of the felony, that is, the commission of the felony was not merely
incidental to an intended murder.’ [Citations.] To prove a robbery-murder special
circumstance, the prosecution must prove the defendant formed the intent to steal before
or while killing the victim. [Citation.]” (People v. Lindberg (2008) 45 Cal. 4th 1, 27-28.)
       Defendant first argues that because there was insufficient evidence of robbery, the
special circumstances finding must be reversed. Because we have concluded ante that
sufficient evidence supports the robbery convictions, this argument fails.
       Next, defendant argues that the robbery, if it occurred, was only “incidental” to the
murder and the special circumstance finding must be reversed on that ground. Again, we
are not persuaded. As discussed in greater detail above, the evidence demonstrates that
the armed defendant and Temme led the victims to a motel room, entered the room before
the victims, immediately demanded the victims’ property (including the car key), killed
Montoya when she reacted to the demands, and fled in Montoya’s car. It was reasonable
for the jury to conclude, based on that evidence, that defendant formed the intent to rob
the victims before Montoya’s murder. (See People v. Johnson (2015) 60 Cal. 4th 966,
988 [“The jury could readily conclude defendant intended to steal when he entered the
victim’s house with a weapon and beat her to death. It did not have to conclude he killed
the victim . . . and only then decided to steal.”].) Thus, the robbery was not necessarily
merely incidental; although that is a conclusion that could possibly be reached by a
reasonable jury, it is certainly reasonable to reach a contrary conclusion from the
evidence we have described. We conclude sufficient evidence supports the special
circumstance.

                                             11
       We note that in his reply brief, defendant argues “[i]n light of the prosecution’s
explicit claim that Montoya’s murder was willful, deliberate and premeditated on the day
prior to its commission, it follows that the robbery was incidental to the murder and not
vice versa.” We disagree. First, defendant’s premise is flawed. At trial the People
argued two theories by which defendant could be convicted of murder: felony murder or
premeditated, malice murder. The jury was not required to identify upon which theory
they found him guilty. Second, while there may have been evidence to support both
theories of guilt, the jury is not required to weigh the evidence equally. We will not
reweigh that evidence on appeal. (See Houston, supra, 54 Cal.4th at p. 1215 [courts of
appeal do not reweigh evidence]; see also People v. Zamudio, supra, 43 Cal.4th at p. 357
[“reversal for insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support” ’ the jury's
verdict”].) This argument does not affect our conclusion that the special circumstance
was properly found.
                                             II
                                    Character Evidence
       Defendant next contends the trial court abused its discretion in excluding evidence
of Archuleta’s character and the details of her prior convictions. We find no abuse of
discretion.
       A. Additional Background
       Prior to trial, the People moved to exclude impeachment of Archuleta with any
convictions beyond her 2012 theft and 2013 second degree robbery convictions.
Defendant filed his own motion pursuant to Evidence Code section 1103, seeking to
admit character evidence: Archuleta’s reputation for anger, violence, deceitful conduct,
and performing violent acts in exchange for money.
       Defendant also filed a supplemental motion seeking to introduce evidence of
Archuleta’s 2018 conviction for participation in a criminal street gang (§ 186.22, subd.

                                             12
(a)) and other prior convictions beyond the theft and robbery. Defendant sought to
question Archuleta about the facts that the 2013 robbery conviction was for a “home
invasion robbery in concert with others,” and the conduct underlying her conviction for
participation in a criminal street gang included “luring” a man to a hotel room in order to
rob him. Defendant further argued he should be able to cross-examine Archuleta
regarding numerous social media posts wherein she purportedly advertised performing
acts of violence in exchange for money.
       At the hearing on the motions in limine, the trial court ruled that Archuleta’s prior
convictions for theft and robbery were admissible as impeachment evidence. Archuleta’s
conviction for robbery, the court indicated, must be sanitized because whether the
robbery involved force or fear was not relevant to Archuleta’s credibility. The court
tentatively ruled that Archuleta’s 2018 conviction for participation in a criminal street
gang was a crime of moral turpitude, but deferred ruling on that issue pending additional
research. On the issue of Archuleta’s character, the court ruled that evidence was
admissible only if defendant testified he acted in self-defense.
       Prior to Archuleta’s testimony at trial, defendant again objected to sanitizing her
prior robbery conviction. Defendant argued it was relevant that the robbery was violent.
The trial court affirmed its prior ruling that the conviction could be used to impeach
Archuleta but could only be referred to as a “felony conviction involving a theft” or “a
felony conviction involving moral turpitude.”
       The trial court also confirmed its tentative ruling that Archuleta’s 2018 conviction
for participation in a criminal street gang could be used as impeachment evidence, but
without reference to gang affiliation or the underlying criminal conduct. Defendant
voiced his objection, arguing that Archuleta’s gang affiliation and her participation in a
robbery where she was the “bait” to “lure” a victim would further undermine her
credibility. The court explained its concern that evidence of Archuleta’s gang affiliation



                                             13
and those details of her participation would constitute improper character evidence. The
prejudice of those details, it concluded, would outweigh any relevance.
       During trial, Archuleta testified wearing her orange, prison-issue clothing. She
acknowledged her lengthy criminal record, noting she had been “in and out of juvenile
hall and stuff” since she was 16. She also admitted to smoking methamphetamine
“socially” on the day in question, and drinking alcohol throughout the day, beginning in
the morning. Archuleta testified that in 2012 she was convicted of stealing, she was
convicted of another felony theft offense in 2013, and in 2018 she was convicted of an
additional felony for which she was in custody at the time of trial.
       B. Applicable Legal Principles
       “ ‘When determining whether to admit a prior conviction for impeachment
purposes, the court should consider, among other factors, whether it reflects on the
witness’s honesty or veracity, whether it is near or remote in time, whether it is for the
same or similar conduct as the charged offense, and what effect its admission would have
on the defendant’s decision to testify.’ [Citation.]” (Edwards, supra, 57 Cal.4th at p.
722.) A prior felony conviction involving moral turpitude is admissible to impeach a
witness on the theory that, even if the prior crime did not involve dishonesty, “moral
depravity of any kind has some ‘tendency in reason’ [citation] to shake one’s confidence
in [the witness’s] honesty.” (People v. Castro (1985) 38 Cal. 3d 301, 315; People v.
Gutierrez (2018) 28 Cal. App. 5th 85, 88.) We review the trial court’s decision for abuse
of discretion. (People v. Bedolla (2018) 28 Cal. App. 5th 535, 555.)
       C. Analysis
       After giving a detailed recitation of our Supreme Court’s decision in People v.
Dalton (2019) 7 Cal. 5th 166 (Dalton), the sum total of defendant’s argument is that “the
trial court’s statements suggested that it may have been unaware that specific instances of
misconduct that were relevant to prove a trait of the witness’s character were admissible.”
Defendant, however, does not identify which of the trial court’s statements he is referring

                                             14
to and makes no cogent argument that the trial court misunderstood the law relative to the
admissibility of prior misconduct. The claim is thus forfeited. (See Estate of Cairns
(2010) 188 Cal. App. 4th 937, 949.)
       Moreover, when defendant raised this issue for a second time in the trial court at
the hearing on his motion for a new trial, the trial court acknowledged the decision in
Dalton, supra, 7 Cal. 5th 166, but correctly noted it had discretion to exclude evidence
under Evidence Code section 352. The record does not, therefore, support defendant’s
claim that the court misunderstood its duty to admit relevant evidence.
       Finally, even assuming it was error to exclude the additional impeachment
evidence, and that error was preserved for appeal and properly raised in the briefing, the
claim fails because defendant has not demonstrated how he was prejudiced by the
purported error. (Dalton, supra, 7 Cal.5th at p. 217 [erroneous exclusion of impeachment
evidence is harmless unless there was a reasonable probability the defendant would have
achieved a more favorable result had the error not occurred].) Defendant argues that if
the jury had heard details of Archuleta’s participation in another hotel robbery, details
which he presents as eerily similar as to defendant’s version of the happenings at the
hotel in this case, it would have questioned Archuleta’s credibility. The argument fails to
persuade.
       The jury had ample reason to question Archuleta’s credibility; her character for
dishonesty was made clear at trial. She wore prison garb and acknowledged she was
serving a prison sentence for a crime she committed after Montoya was killed. She
acknowledged having been in the criminal justice system since she was 16 years old. She
admitted to being high on methamphetamine and drinking throughout the day of the
murder. She acknowledged having been convicted of three crimes, two of which were
theft-related. Further details of her underlying crimes and her social media would not
have cast her credibility in a significantly different light. (Dalton, supra, 7 Cal.5th at p.
215.) Further, as we have discussed in detail above, Archuleta’s testimony was supported

                                              15
by video evidence as well as defendant and Temme’s actions after the killing, including
their flight together, and Temme’s statements to her aunt and others. Defendant has
failed to establish that he would have received a different result had the excluded
evidence been admitted. (Ibid.) Thus, even assuming for the sake of argument that the
claim is preserved and the trial court’s ruling was erroneous, any error was harmless.
                                      DISPOSITION
       The judgment is affirmed.



                                                       /s/
                                                 Duarte, Acting P. J.



We concur:



     /s/
Hoch, J.



     /s/
Krause, J.




                                            16